Citation Nr: 0428507	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral tight 
Achilles tendon, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 10 percent 
evaluation for the veteran's service-connected disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran testified before the undersigned Veterans Law 
Judge in a July 2004 Travel Board hearing.  He stated that 
his latest medical records from his private podiatrist 
demonstrated that he has developed an arthritic component to 
his service-connected disability.   Additionally, in August 
2004, the veteran stated that his condition continues to get 
worse.  The Board observes that the most recent VA 
examination is dated in 2001.  Based on the age of the 
examination, as well as the veteran's statements, the Board 
finds that the veteran should be afforded a VA examination to 
determine the current severity of his disability.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should attempt to obtain copies of 
all recent medical records not currently 
associated with the claims file, to include 
those from the veteran's private podiatrist, 
Dr. W. Christopher Fleming, in Ocala, 
Florida.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
severity of his service-connected Achilles 
tendon disability with arthritis.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed. The examiner 
should also provide an opinion as to the 
degree of any functional loss that is likely 
to result from a flare-up of symptoms or on 
extended use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A rationale should be given 
for any conclusion expressed.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




